DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura (US PG Pub. No. 2014/0167599).
Regarding Claim 1, Sugiura discloses, at least in figure 15b, an optoelectronic device (1, ¶ [0029], line 1), comprising: a plurality of semiconductor layers (13, LEDs, line 2) formed on a substrate (11, ¶ [0030], line 1) forming a top surface and a bottom surface (of the LEDs, t fig. 2), wherein the plurality of semiconductor layers(13) have isolated areas (on the ends of the array) that form at least one side surface (left and right sides); one or more cover layers (825, line 3, ¶ [0114]) form a space (of base material) around the isolated areas (along the sides at the end of the array) optically coupled to the at least one side surface (see fig. 2); and functional tuning materials disposed in the space formed by the one or more cover layers (¶ [0114], lines 2-5, phosphor within a transparent base material (cover layer)).
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/           Primary Examiner, Art Unit 2875